COURT OF CHANCERY
                                   OF THE
                             STATE OF DELAWARE
ANDRE G. BOUCHARD                                           LEONARD L. WILLIAMS JUSTICE CENTER
   CHANCELLOR                                                  500 N. KING STREET, SUITE 11400
                                                              WILMINGTON, DELAWARE 19801-3734




                         Date Submitted: November 18, 2020
                          Date Decided: December 22, 2020

 William M. Lafferty, Esquire               Elena C. Norman, Esquire
 Kevin M. Coen, Esquire                     Rolin P. Bissell, Esquire
 Morris Nichols Arsht & Tunnell LLP         Nicholas J. Rohrer, Esquire
 1201 N. Market Street                      Young Conaway Stargatt & Taylor LLP
 Wilmington, DE 19801                       Rodney Square
                                            1000 N. King Street
 William B. Chandler III, Esquire           Wilmington, DE 19801
 Brad D. Sorrels, Esquire
 Wilson Sonsini Goodrich & Rosati, P.C. Michael A. Barlow, Esquire
 222 Delaware Avenue, Suite 800         E. Wade Houston, Esquire
 Wilmington, DE 19801                   Abrams & Bayliss LLP
                                        20 Montchanin Road, Suite 200
 Robert S. Saunders, Esquire            Wilmington, DE 19807
 Sarah R. Martin, Esquire
 Skadden Arps Meagher & Flom LLP
 920 N. King Street
 Wilmington, DE 19801

        RE:     In re WeWork Litigation, Consol. Civil Action No. 2020-0258-AGB

 Dear Counsel:

        This letter constitutes the court’s decision on the motion of plaintiffs Adam

 Neumann and We Holdings LLC (together, “Neumann”) to compel defendant

 SoftBank Group Corp. (“SBG”) to produce 89 documents SBG has withheld on

 attorney-client privilege grounds (the “Documents”). The Documents consist of

 emails sent to or from email accounts of Sprint, Inc.—a third-party that played no
In re WeWork Litigation
C.A. No. 2020-0258-AGB
December 22, 2020

role in the subject matter of this action—that were used for non-Sprint purposes.

Plaintiff The We Company (“WeWork” or the “Company”) joins in the motion,

which is granted for the reasons explained below.

I.    Background

      The background of this action is described extensively in several previous

decisions.1 In brief, the issue in this case is whether SBG and/or SoftBank Vision

Fund (AIV MI) L.P. (“Vision Fund”) breached their respective obligations under a

Master Transaction Agreement they entered into on October 22, 2019 (the “MTA”)

to use reasonable best efforts to consummate a tender offer whereby SBG would

purchase up to $3 billion of the Company’s stock from Neumann and other

stockholders for at least $19.19 per share (the “Tender Offer”). The Tender Offer

commenced on November 22, 2019, became oversubscribed, and was terminated

by SBG on April 1, 2020 without accepting any shares for payment.

      From mid-2019 until April 1, 2020, when Sprint and T-Mobile US, Inc.

merged, SBG owned approximately 84% of Sprint.2 During this same period,


1
 See In re WeWork Litig., 2020 WL 7346681 (Del. Ch. Dec. 14, 2020); In re WeWork
Litig., 2020 WL 7343021 (Del. Ch. Dec. 14, 2020); In re WeWork Litig., 2020 WL
6375438 (Del. Ch. Oct. 30, 2020); In re WeWork Litig., 2020 WL 4917593 (Del. Ch.
Aug. 21, 2020).
2
  SBG Opp’n ¶ 4 (Dkt. 436); see also May Decl. ¶ 2 (Dkt. 437); Hendershot Decl. Ex. N
(SoftBank Group Corp. Press Release Announcing Completion of Merger of Sprint and
T-Mobile, dated Apr. 2, 2020), at 1 (Dkt. 455).

                                         2
In re WeWork Litigation
C.A. No. 2020-0258-AGB
December 22, 2020

several of SBG’s document discovery custodians in this action wore multiple hats.

Marcelo Claure served as SBG’s Chief Operating Officer and as Chairman of

WeWork and Sprint. Michael Combes was Sprint’s CEO and simultaneously

assisted Claure on WeWork-related matters.           Two other custodians, Sprint

employees Christina Sternberg and Forrest Wilson, were seconded to SBG to work

as Claure’s Chief of Staff and Staff Operations Director, respectively. According

to SBG, “[w]hile acting on SBG’s behalf, Combes and Sternberg sought and

received legal advice from SBG’s internal and external counsel regarding

WeWork.”3

        The Documents were sent to or from Sprint email accounts used by Combes

(64 documents) and Sternberg (25 documents).4           All of the Documents were

responsive to Neumann’s discovery requests in this action but were withheld from

production or produced in a redacted form by SBG on the ground of attorney-client

privilege.5 It is undisputed that none of the Documents concern the business or

affairs of Sprint or any legal advice rendered for Sprint’s benefit.



3
    SBG Opp’n ¶ 8.
4
 Neumann Mot. to Compel ¶ 4 (Dkt. 414). Neumann originally sought one additional
document from the Sprint email account of Forrest Wilson. That issue has been resolved.
See Neumann Reply 3 n.1 (Dkt. 454).
5
 Some of the Documents also were sent to or from employees of Vision Fund. Neumann
Mot. to Compel 6 n.2.

                                           3
In re WeWork Litigation
C.A. No. 2020-0258-AGB
December 22, 2020

         During the period in question, Combes and Sternberg both had access to

email accounts other than their Sprint email accounts that they could use for SBG-

related matters.        Specifically, Combes had use of a WeWork-related Gmail

account, which identified him as “Michel WeWork,” and Sternberg had use of a

“softbank.com” email account.6

II.      Analysis

         Neumann’s motion turns on one issue: Did Combes and Sternberg have a

reasonable expectation of privacy when using their Sprint email accounts for SBG-

related purposes such that the Documents would constitute “confidential

communications” under Delaware Rule of Evidence 502? Under Rule 502(a)(2),

“[a] communication is ‘confidential’ if not intended to be disclosed to third persons

other than those to whom disclosure is made in furtherance of the rendition of

professional legal services to the client or those reasonably necessary for the

transmission of the communication.”7

         “The burden of proving that the [attorney-client] privilege applies to a

particular communication is on the party asserting the privilege.”8 “A party’s


6
 See Hendershot Decl. Ex. B (Email from Vikas Parekh to Christina Sternberg cc: Chris
McKinnon, Michel Combes, and MC Office Re: WeWork China – Favor, dated
November 11, 2019) (Dkt. 415); SBG Opp’n 4 n.2.
7
    D.R.E. 502(a)(2).
8
    Moyer v. Moyer, 602 A.2d 68, 72 (Del. 1992).

                                            4
In re WeWork Litigation
C.A. No. 2020-0258-AGB
December 22, 2020

subjective expectation of confidentiality must be objectively reasonable under the

circumstances.”9

         Both parties rely heavily on Vice Chancellor Laster’s decision in In re

Information Management Services, Inc. Derivative Litigation,10 which thoroughly

analyzes the legal issues associated with using work email accounts for non-work

related purposes. There, the court noted as a preliminary matter that “whether the

employee has a reasonable expectation of privacy must be decided on a case-by-

case basis.”11 The court then found, applying the four factor test articulated in In

re Asia Global Crossing, Ltd.,12 that two senior officers at Information

Management Services, Inc. (IMS) did not have a reasonable expectation of privacy

in their work email accounts.13 The four Asia Global factors are:

         (1) does the corporation maintain a policy banning personal or other
         objectionable use, (2) does the company monitor the use of the
         employee’s computer or e-mail, (3) do third parties have a right of
         access to the computer or e-mails, and (4) did the corporation notify
         the employee, or was the employee aware, of the use and monitoring
         policies?14


9
 In re Info. Mgmt. Servs., Inc. Deriv. Litig., 81 A.3d 278, 285 (Del. Ch. 2013) (citing
Upjohn v. United States, 449 U.S. 383, 389, 395 (1981)).
10
     81 A.3d 278 (Del. Ch. 2013).
11
     Id. at 287 (internal quotation marks and citation omitted).
12
     322 B.R. 247 (Bankr. S.D.N.Y. 2005).
13
     Info. Mgmt. Servs., 81 A.3d at 287.
14
     Asia Global, 322 B.R. at 257 (internal citation omitted).

                                                5
In re WeWork Litigation
C.A. No. 2020-0258-AGB
December 22, 2020

As discussed below, each of these four factors weigh in favor of production of the

Documents.

         The first factor “has been held to weigh in favor of production when the

employer has a clear policy banning or restricting personal use, where the

employer informs employees that they have no right of personal privacy in work

email communications, or where the employer advises employees that the

employer monitors or reserves the right to monitor work email communications.”15

The Sprint Code of Conduct contains two of these admonitions:

         Employees should have no expectation of privacy in information they
         send, receive, access or store on any of Sprint’s computer systems or
         network. . . . Sprint reserves the right to review workplace
         communications (including but not limited to Internet activity, email,
         instant messages, social media or other electronic messages, computer
         storage and voicemail) as well as employees’ company-provided
         workspaces at any time.16

         SBG argues that the Sprint Code of Conduct “acknowledges that Sprint will

protect the privacy of its employees’ e-mail account.”17 This assertion is based on

a sentence from the Code of Conduct that SBG quotes misleadingly by omitting

the language italicized below:



15
     Info. Mgmt. Servs., 81 A.3d at 287 (collecting authorities).
16
  May Decl. Ex. F (Sprint Corporation, Code of Conduct, effective May 25, 2018), at 12
(emphasis added).
17
     SBG Opp’n ¶ 25.

                                                6
In re WeWork Litigation
C.A. No. 2020-0258-AGB
December 22, 2020

         Sprint is committed to protecting employees’ privacy in regards to
         medical, family and personal information by refraining from
         discussing private matters when there is not a valid business “need to
         know,” as well as protecting sensitive information in compliance with
         domestic and international data protection and privacy laws.18

When this sentence is read in full, it is of no aid to SBG because the Documents do

not concern medical, family, or personal information.

         SBG also argues that “Sprint did not have a ‘clear policy banning’ personal

use of email.”19 The lack of such a statement in Sprint’s Code of Conduct is a

factor to consider but it is not dispositive.20 Here, the lack of an express ban on

personal use of email is outweighed by the two admonitions contained in Sprint’s

Code of Conduct quoted above, in particular the explicit warning that employees

should have no expectation of privacy when using their Sprint email accounts.21

The first Asia Global factor supports production of the Documents.

         The second factor asks whether the company monitors the use of the

employee’s computer or e-mail. SBG asserts “[t]here is no indication that Sprint

has ever reviewed any communications from within Combes’ or Sternberg’s

18
     May Decl. Ex. F, at 12 (emphasis added).
19
     SBG Opp’n ¶ 25 (quoting Info. Mgmt. Servs., 81 A.3d at 287).
20
  See Info. Mgmt. Servs., 81 A.3d at 289 (finding the first Asia Global factor weighed in
favor of production where IMS’s policy did not ban personal use of company email, but
the policy sufficiently “put IMS employees on notice that their work emails were not
private”).
21
     May Decl. Ex. F, at 12.
                                                7
In re WeWork Litigation
C.A. No. 2020-0258-AGB
December 22, 2020

accounts.”22 Neither party has provided evidence regarding Sprint’s monitoring

practices. This lack of evidence does not work in SBG’s favor because it bears the

burden of proving that the privilege applies.23

          What is more, where, as here, an “employer has clearly and explicitly

reserved the right to monitor work email, then the absence of past monitoring or a

practice of intermittent or as-needed monitoring comports with the policy and does

not undermine it.”24 As the court found in Information Management Services,

“[t]he fact that IMS has not historically monitored emails does not conflict with its

implicit reservation of the right to do so.”25 Given Sprint’s express reservation of

its right to review employee email communications and SBG’s failure to provide

evidence of conduct inconsistent with this reservation, the second Asia Global

factors weighs in favor of production of the Documents.26


22
     SBG Opp’n ¶ 24.
23
   Moyer, 602 A.2d at 72; see also In re Royce Homes, LP, 449 B.R. 709, 733 n.14
(Bankr. S.D. Tex. Mar. 11, 2011) (“If Speer’s counsel wanted to establish that Speer was
unaware of the Debtor’s Electronic Communications Policy, and that this policy was not
enforced, he needed to introduce competent evidence. He did not do so. Accordingly,
there is nothing in the record to support the allegation that Speer was unaware of the
policy and that this policy was not enforced.”).
24
     Info. Mgmt. Servs., 81 A.3d at 289 (collecting authorities).
25
     Id. at 290.
26
  SBG argues there was a reasonable expectation of privacy for Combes and Sternberg’s
Sprint emails because “Sprint’s IT department was not going to pry into SBG’s
privileged communications with Sprint’s CEO and Claure’s Chief of Staff.” SBG Opp’n
¶ 26. Putting aside SBG’s failure to submit any evidence to support this assertion, this
                                                8
In re WeWork Litigation
C.A. No. 2020-0258-AGB
December 22, 2020

         The third factor asks whether third parties have the right to access the

computer or e-mails at issue. In a dispute like this concerning use of work email,

the third factor “largely duplicates the first and second factors, because by

definition the employer has the technical ability to access the employee’s work

email account.”27 SBG has not provided any compelling evidence that Combes or

Sternberg took “significant and meaningful steps to defeat access” by Sprint, “such

as shifting to a webmail account or encrypting their communications.”28 The third

Asia Global factor thus weighs in favor of production of the Documents.

         The fourth factor, whether the employees were aware of the use and

monitoring policies, also supports Neumann’s motion. “If the employee had actual

or constructive knowledge of the policy, then this factor favors production because

any subjective expectation of privacy that the employee may have had is likely




court has rejected the contention that high level employees have a unique expectation of
privacy in their corporate email accounts due to the nature of their positions. Info. Mgmt.
Servs., 81 A.3d at 290 (holding that senior officers’ “expectations of privacy in their
work email are no different from any other employee’s” because “[t]he board of
directors, not senior management, has the final say on accessing any employee’s email”).
27
     Info. Mgmt. Servs., 81 A.3d at 290 (collecting authorities).
28
   Id. at 291. SBG does not contend that Combes and Sternberg’s use of their Sprint
email account was inadvertent and, as discussed below, the volume of putatively
privileged emails at issue here would undermine such an assertion.

                                                9
In re WeWork Litigation
C.A. No. 2020-0258-AGB
December 22, 2020

unreasonable. Decisions have readily imputed knowledge of an employer’s policy

to officers and senior employees.”29

          SBG has not submitted any evidence that Combes or Sternberg were

unaware of the policies in Sprint’s Code of Conduct, and it is hard to imagine they

would have been unaware. During the relevant period, Combes was Sprint’s CEO

and Sternberg was Chief of Staff to Claure who, among his many roles, was

Sprint’s Executive Chairman. Notably, Sprint’s Code of Conduct begins with a

message from Claure30 and, in a section entitled “Tone at the Top,” states that

“Sprint leaders have a responsibility to understand and uphold the Code as you

play a key role in setting the right ethical tone for your organization.”31

Knowledge of Sprint’s policies concerning use of its email accounts thus can fairly

be imputed to Combes and Sternberg.32

          Sternberg, furthermore, told Claure on April 8, 2020: “I need your ok to put

Michel [Combes] under a consulting agreement with SoftBank. We need this for




29
     Id. at 291-92.
30
     May Decl. Ex. F, at 2.
31
     Id. at 8.
32
     See Info. Mgmt. Servs., 81 A.3d at 292.

                                               10
In re WeWork Litigation
C.A. No. 2020-0258-AGB
December 22, 2020

SoftBank’s protection.”33 Although this statement does not refer specifically to

Sprint’s email policies, it supports a reasonable inference Sternberg understood

that the confidentiality of SBG information was at risk if it was not walled off from

Sprint. This subjective understanding would negate any reasonable expectation of

privacy by Sternberg when using her Sprint email account for SBG-related

purposes.

       The record suggests SBG also was aware of the risks to maintaining

privilege when commingling the resources of separate corporate entities, including

email accounts. On November 4, 2019, Robert Townsend, SBG’s Chief Legal

Officer, wrote to various SoftBank employees “[w]e also need to think through

how we maximize protection of priviledge [sic] which I assume will require a

separate Common Interest and Confidentiality Agreement between the corporate

entities.”34   Wilson, Claure’s Staff Operations Director, highlighted the same

concern with respect to WeWork “email monitoring,” writing in an email to Claure

the same day that “[w]e flag any hot items and forward as needed but are

attempting to mitigate any potential legal privilege issues which could arise from




33
  See Hendershot Decl. Ex. F (Chat between Marcelo Claure and Christina Sternberg,
dated April 8, 2020, with talking points to be provided to WeWork’s CEO (Sandeep
Mathrani) concerning the filing of this action), at SBG_DEL_000278352.

                                         11
In re WeWork Litigation
C.A. No. 2020-0258-AGB
December 22, 2020

pending litigations by limiting what content we forward to SoftBank email

accounts.”35

      In sum, as to the fourth Asia Global factor, it is readily inferable from the

record that Combes and Sternberg were aware of Sprint’s email policies and thus

could not have had a reasonable expectation of privacy when they used their Sprint

email accounts to share SBG’s information, the subject matter of which concerned

WeWork and had nothing to do with Sprint. More broadly, for all the reasons

discussed above, each of the four Asia Global factors weigh in favor of production

of the Documents.

      Arguing outside of the Asia Global framework, SBG advances two

additional reasons why the motion should be denied. First, SBG contends that

Sternberg and Combes “[b]oth owed duties of confidentiality to SBG” stemming

from agreements they each signed with SBG.36 Second, SBG argues that this case


34
  Hendershot Decl. Ex. H (Email from Gauri Manglik to Chad Fentress, Rob Townsend,
and Julie Lim cc: Patricia Menendez Cambo and Brendan Kelleher Re: Secondment
Agreements for MC’s Team, dated November 4, 2019), at SBG_DEL_000189373-74.
35
  Hendershot Decl. Ex. E (Email from Forrest Wilson to Marcelo Claure cc: M.C.
Support Re: Questions November 3 ET, dated November 4, 2019), at
SBG_DEL_000061671.
36
  SBG Opp’n ¶ 23; see Hendershot Decl. Ex. I (Consulting Agreement by and between
SB Group US, Inc., Sprint Corporation, and Michel Combes, dated March 30, 2020), § 2;
May Decl. Ex. C (Non-Disclosure Agreement, entered into as of February 28, 2019,
between SB Group US, Inc. and Christina Sternberg), § 2; May Decl. Ex. E (Employee
Proprietary Information and Inventions Agreement, dated November 26, 2019), § 1.

                                         12
In re WeWork Litigation
C.A. No. 2020-0258-AGB
December 22, 2020

is distinguishable from Information Management Services because Neumann is an

“outsider” who “had no access to the Sprint system.”37 Neither of these additional

arguments carry the day in my view for the following reasons.

         As to the first point, the fact that Combes and Sternberg are parties to

agreements obligating them to keep SBG’s information confidential does not mean

that they had a reasonable expectation of privacy in using their Sprint email

accounts for non-Sprint matters. To that end, SBG points to no language in any

agreement where Sprint, which is in possession of the Documents, authorized

Combes or Sternberg to use Sprint’s email accounts for non-Sprint or SBG-related

purposes.38

         The second point touches on the court’s observation in Information

Management Services that “the premise that an employer’s access to an

employee’s work email compromises the attorney-client privilege makes the most


37
     SBG Opp’n ¶ 18.
38
  The only agreement in the record as to which Sternberg, SBG, and Sprint are all parties
says nothing about confidential information and places no affirmative duties on Sprint.
See May Decl. Ex. B (Agreement for Labor and Expense Reimbursement, effective as of
May 31, 2018, between SB Group US, Inc. and Sprint/United Management Company).
As to Combes, it is not clear when his confidentiality obligations to SBG went into effect.
Combes’ Consulting Agreement, to which SBG and Sprint are both parties, is dated
March 30, 2020 and states that Combes began to serve as a consultant to SBG “on or
about October 1, 2019.” See Hendershot Decl. Ex. I, at 1. SBG has offered no evidence,
however, as to what point in time before executing this contract, if ever, SBG and Sprint
entered into an oral confidentiality agreement with Combes.

                                            13
In re WeWork Litigation
C.A. No. 2020-0258-AGB
December 22, 2020

sense in litigation between the employer or its successor-in-interest and the

employee” and may not “translate[] so easily when the party trying to overcome

the privilege is not the corporation or its successor-in-interest.”39             As Vice

Chancellor Laster recognized, however, “courts have applied the Asia Global

factors and found no reasonable expectation of privacy in suits by outsiders.”40

SBG identifies no contrary authority on this point.41


39
     Info. Mgmt. Servs., 81 A.3d at 296.
40
   Id. at 296 (citing In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of
Mexico, on Apr. 20, 2010, 2011 WL 1193030 (E.D. La. Mar. 28, 2011) (denying claim of
marital privilege based on employer’s email policy in a lawsuit brought by property
owners injured by oil spill)). See also Bingham v. Baycare Health Sys., 2016 WL
3917513, at *5-6 (M.D. Fla. July 20, 2016) (ruling that emails forwarded to a plaintiff’s
work email were not privileged as to a third party defendant because the plaintiff’s
employer maintained a policy that weighed in favor of production under Asia Global);
Chechele v. Ward, 2012 WL 4481439, at *2 (W.D. Okla. Sept. 28, 2012) (finding that a
defendant employee “had no objectively reasonable expectation of privacy or
confidentiality regarding his attorney-client communications and effectively waived the
attorney-client privilege for those communications” because his employer (SandRidge),
which was a nominal defendant in a lawsuit brought by a third party plaintiff who had no
connection to it, had a policy that “clearly notifies SandRidge’s employees that their e-
mails are not guaranteed to be private or confidential, that their e-mails are considered
SandRidge property, that SandRidge reserves the right to examine, monitor, and regulate
e-mail messages, and that e-mail messages are considered business records and may be
subject to discovery in the event of litigation”); In re Rsrv. Fund Sec. & Deriv. Litig., 275
F.R.D. 154, 156 (S.D.N.Y. 2011) (ordering production of an employee’s personal emails
to the Securities and Exchange Commission because the employee has no reasonable
expectation of privacy due to the employer’s email policy).
41
   The authorities on which SBG relies all appear to involve a scenario not present here,
i.e., communications shared between a parent corporation and its wholly-owned
subsidiary. See Corp. Prop. Assocs. 14 Inc. v. CHR Hldg. Corp., 2009 WL 8726822
(Del. Ch. Sept. 30, 2009) (Strine, V.C.) (TRANSCRIPT) (denying motion to compel
where “a solvent subsidiary -- whose equity at that time was wholly owned by a
parent” shared information with the parent because “the mere fact that the
                                             14
In re WeWork Litigation
C.A. No. 2020-0258-AGB
December 22, 2020

      It also is significant that SBG does not, and could not credibly, argue that

Combes and Sternberg’s use of their Sprint email accounts to send or receive the

Documents was inadvertent. As discussed above, multiple SBG employees—

including its Chief Legal Officer (Townsend), Claure’s Chief of Staff (Sternberg),

and his Staff Operations Director (Wilson)—raised concerns about protecting

SBG’s information and, more specifically, its legal privileges.            To that end,

Combes and Sternberg both had alternative emails accounts at their disposal for

conducting SBG business. Despite these arrangements, they both failed to ensure

the confidentiality of SBG’s privileged information on numerous occasions—64

times for Combes and 25 times for Sternberg. Given these circumstances and the

lack of any legal authority supporting SBG’s position, the court declines to deviate

from the Asia Global framework simply because the party seeking to overcome the

privilege is not the corporation whose email system was used for non-work related

purposes.


communications involved both a parent and sub is not, in my view, a basis for finding a
waiver of privilege”); In re Teleglobe Commc’ns Corp., 493 F.3d 345, 370 (3d Cir.
2007), as amended (Oct. 12, 2007) (“Within the wholly owned corporate family, it
superficially makes sense to hold, as BCE urges, that the family is really one client for
purposes of the privilege and that the privilege is held exclusively by the parent because
all fiduciary duties flow to the parent.” (emphasis added)); Mennen v. Wilmington Tr.
Co., 2013 WL 5288900, at *11 (Del. Ch. Sept. 18, 2013) (Master’s Report) (stating
generally that “[parent]’s participation in the communications does not destroy the
privilege,” before deciding that parent’s participation did not “serve as a basis to
conclude that [parent] was a ‘joint client’ with [subsidiary]”).

                                           15
In re WeWork Litigation
C.A. No. 2020-0258-AGB
December 22, 2020

                                 *****

     For the reasons explained above, Neumann’s motion to compel production

of the Document is GRANTED.



                                  Sincerely,

                                  /s/ Andre G. Bouchard

                                  Chancellor
AGB/gm




                                    16